—In an action to recover damages, inter alia, for breach of contract, the defendant appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated January 28, 1993, as granted the plaintiff’s motion for partial summary judgment with regard to the first and fourth causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff made a prima facie showing that he had been terminated without cause by the defendant and that he was, therefore, entitled to compensation pursuant to the terms of the parties’ employment agreement. The affidavit of the defendant’s general counsel, averring that the plaintiff had fraudulently induced the defendant to enter into the agreement does not, under the circumstances of this case, establish a viable defense (see, Matter of Mehta v Mehta, 196 AD2d 842; see also, Crossland Sav. v SOI Dev. Corp., 166 AD2d 495). Moreover, the defense counsel’s averment that the plaintiff was terminated for cause is wholly conclusory and insufficient to raise a factual issue. Accordingly, the Supreme Court properly granted partial summary judgment in favor of the plaintiff. Rosenblatt, J. P., O’Brien, Ritter and Florio, JJ., concur.